IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2079 Disciplinary Docket No. 3
                                            :
PETER M. SCHANNAUER                         :   Board File No. C2-14-399
                                            :
                                            :   (Supreme Court of the State of Oregon,
                                            :   Case Nos. 13-88 and 13-89)
                                            :
                                            :   Attorney Registration No. 36880


                                        ORDER


PER CURIAM:


              AND NOW, this 15th day of October, 2014, Peter M. Schannauer having

been disbarred from the practice of law in the State of Oregon by the Trial Panel

Opinion of a three-member panel of the Disciplinary Board of the Oregon State Bar

dated March 10, 2014; the said Peter M. Schannauer having been directed on August 6,

2014, to inform this Court of any claim he has that the imposition of the identical or

comparable discipline in this Commonwealth would be unwarranted and the reasons

therefor; and no response having been filed, it is

              ORDERED that Peter M. Schannauer is disbarred from the practice of law

in this Commonwealth and he shall comply with all the provisions of Rule 217,

Pa.R.D.E.